TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00807-CR



                              John Henry Carter, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
    NO. D-11-0243-SA, HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss this appeal, explaining that he only wished

to appeal from his conviction in a related appeal (No. 03-12-00806-CR). See Tex. R. App. P. 42.2.

We therefore grant the motion and dismiss this appeal. We dismiss all pending motions.



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 3, 2013

Do Not Publish